DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0206587 (hereafter Sou).
Regarding claim 1, Sou, as shown in figures 1-3, discloses a fiber composite laminate, comprising: 
a fiber-based circuit unit (2; considering a glass epoxy board; par. 3) including a fiber substrate (glass epoxy board is known to be made up of a combination of polymerized resin material and fiberglass cloth) and a circuit electrode (2a) positioned on the fiber substrate;
a composite binder unit (11) positioned on the fiber-based circuit unit; and
a connection unit (3) including a connection electrode (3a) positioned on the composite binder unit and a flexible substrate (considering a flexible circuit board; par. 3) positioned on the composite binder unit and the connection electrode;
wherein the composite binder unit includes a binder portion (4B/4XB: curable compound portion of thermosetting resin; par.47) and a conductor portion (4A; solder portion of conductive particles), the binder portion being positioned between the fiber substrate and the flexible substrate, and the conductor portion being positioned between the circuit electrode and the connection electrode; and
wherein the composite binder unit includes 100 to 900 parts by weight of the conductor portion based on 100 parts by weight of the binder portion (par.22; the content of the conductive particles in 100% by weight of the conductive material is 30% by weight or more and 95% by weight or less).
Regarding the fiber-based circuit unit, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber-based circuit unit, since it has been held to be within the general skill of a worker in the art to select a known material (glass fiber circuit board for example) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 2, Sou discloses the fiber composite laminate of claim 1, wherein the fiber-based circuit unit (2) is adhered to the connection unit (3) by the composite binder unit (11/4).
	Regarding claim 4, Sou discloses the fiber composite laminate of claim 2, wherein the conductor portion includes a conductor (conductive particles) and serves to electrically connect the circuit electrode and the connection electrode.
	Regarding claim 5, Sou discloses the fiber composite laminate of claim 4, wherein the conductor includes at least one selected from the group consisting of tin (par.32), silver (par.124), and alloys (par.135) thereof.
Regarding claim 6, Sou discloses the fiber composite laminate of claim 4, except wherein the conductor includes at least one selected from the group consisting of a eutectic gallium-indium alloy and a gallium-indium-tin alloy.
Eutectic gallium-indium alloy and a gallium-indium-tin alloy are old well known composition conductive material for high thermal conductivity and for reducing metal oxidation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductor includes at least one selected from the group consisting of a eutectic gallium-indium alloy and a gallium-indium-tin alloy in order to provide high thermal conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 7, Sou discloses the fiber composite laminate of claim 3, wherein the binder portion includes at least one selected from the group consisting of an acrylic resin, an epoxy resin, a urethane resin, a polyester resin (see par.152-153).
Regarding claim 8, Sou does not disclose the binder portion includes at least one selected from the group consisting of an acrylic resin, an epoxy resin, a phenoxy resin, a urethane resin, a polyester resin, a polyamide resin, a polyvinyl alcohol resin, a nitrile resin, a polyvinyl chloride resin and polyethylene; (claim 8) wherein the acrylic resin includes at least one selected from the group consisting of bisphenol A diglycidyl ether diacrylate (BAGEDA), 1,4-butanediol diglycidyl ether diacrylate (BDGEDA), 2,2-bis[4-(2-hydroxy-3-methacryloxypropoxy)phenyl]propane (Bis-GMA), ethylene glycol dimethacrylate (EGDMA), triethylene glycol dimethacrylate (TEGDMA), ethoxylated bisphenol A dimethacrylate (Bis-EMA), urethane dimethacrylate (UDMA), dipentaerythritol pentaacrylate monophosphate (PENTA), 2-hydroxyethyl methacrylate (HEMA), polyalkenoic acid, biphenyl dimethacrylate (BPDM) and glycerol phosphate dimethacrylate (GPDM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the binder portion includes at least one selected from the above group, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 10, Sou discloses the fiber composite laminate of claim 1, wherein the composite binder unit further includes at least one selected from the group consisting of a thermal initiator and a curing agent (see par. 156-162).
	Regarding claim 11, Sou discloses the fiber composite laminate of claim 1, wherein the fiber substrate includes at least one polymer selected from the group consisting of an epoxy resin (glass epoxy board; par. 3-4).
	Regarding claim 16, Sou discloses the fiber composite laminate of claim 1, except wherein the flexible substrate includes at least one selected from the group consisting of polyimide, polyamide, polyester, polytetrafluoroethylene, polyethylene, polypropylene and polyethylene terephthalate.
Flexible circuit board includes at least one selected from the group consisting of the above materials is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the flexible substrate includes the above materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 17, Sou discloses the fiber composite laminate of claim 1, wherein the connection electrode includes at least one selected from the group consisting of copper (par.234).
	Regarding claim 18, Sou discloses the fiber composite laminate of claim 1, wherein the connection unit inherently serves to electrically connect an electronic device (considering external devices connected to the flexible circuit board 3).
	Regarding claim 19, Sou, as already discussed in claims 1 and 18 above,  discloses an electronic part, comprising:
a fiber-based circuit unit including a fiber substrate and a circuit electrode (2a) positioned on the fiber substrate; a composite binder unit positioned on the fiber-based circuit unit; a connection unit including a connection electrode positioned on the composite binder unit and a flexible substrate positioned on the composite binder unit and the connection electrode; and an electronic device electrically connected to the connection unit,
wherein the composite binder unit includes a binder portion (4B/4XB: curable compound portion of thermosetting resin; par.47) and a conductor portion (4A; solder portion of conductive particles), the binder portion being positioned between the fiber substrate and the flexible substrate, and the conductor portion being positioned between the circuit electrode and the connection electrode; and
wherein the composite binder unit includes 100 to 900 parts by weight of the conductor portion based on 100 parts by weight of the binder portion
Regarding claim 20, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sou as applied to claim 1 above, and further in view of US 2019/0373725 (hereafter Kaizu).
Regarding claims 12-13, Sou discloses the fiber composite laminate of claim 1, except (claim 12) wherein the circuit electrode includes a conductive yarn, (claim 13) wherein the conductive yarn includes a fiber and a conductive layer applied on the fiber.
Kaizu, as shown in figure 2, discloses a circuit electrode (202) includes a conductive yarn, wherein the conductive yarn includes a fiber (12-13) and a conductive layer (conductor in gaps between fibers) applied on the fiber.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have (claim 12) wherein the circuit electrode includes a conductive yarn, (claim 13) wherein the conductive yarn includes a fiber and a conductive layer applied on the fiber in order to prevent the circuit electrode from peeling off from the surface of the circuit board (suggested by Kaizu).
 Regarding claim 14, Sou is silent about the fiber includes at least one polymer selected from the group consisting of polyamide, polyester, polyurethane, polyethylene, polyvinyl chloride, polyvinylidene chloride, polyfluoroethylene, vinylon, polyvinyl alcohol, polyacrylonitrile, acryl and polypropylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber includes at least one polymer selected from the group consisting of polyamide, polyester, polyurethane, polyethylene, polyvinyl chloride, polyvinylidene chloride, polyfluoroethylene, vinylon, polyvinyl alcohol, polyacrylonitrile, acryl and polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Sou discloses the conductive layer includes at least one selected from the group consisting copper.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.
US 2007/0238282 teaches gallium-indium alloy and a gallium-indium-tin alloy.
US 2007/0256761 teaches gallium-indium alloy and a gallium-indium-tin alloy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference (Prior art Sou) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847